DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification, Drawings, Abstract, and Claims filed on 6/19/2019 are being examined.
Specification
The disclosure is objected to because of the following informalities: “silicon” should be “silicone”.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  “silicon” should be “silicone”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claim 1 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the bounds of “small” are.  This rejection can be overcome by deleting “small” from the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Verheem (US 2014/0196318 A1) in view of Baum (US 8,667,712 B2).  
Regarding claim 1, Verheem discloses a Glow in the Dark Accessory for Slippers (Figures 1A-1C) comprising:

Verheem does not disclose the piece of glow in the dark is made of silicone or silicone rubber or rubber or plastic.  However, Baum discloses a similar device (footwear) that includes glow in the dark (column 11 lines 54-56) silicone or silicone rubber or rubber or plastic (column 11 lines 46-51) for the purpose of providing a firm yet resilient properties while being able to glow in the dark (column 11 lines 46-59).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Verheem by utilizing glow in the dark silicone or silicone rubber or rubber or plastic, as disclosed by Baum, for the purpose of providing a firm yet resilient properties while being able to glow in the dark to ensure the button will fail before the slipper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they describe glow in the dark accessories for footwear.
When responding to this action, please keep the following items in mind.
Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia Customer Service Window.  Formal replies cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf
An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649 to driv